DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 19-30 in the reply filed on Jan 20, 2022 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 18, line 17, recites “substantially overlap”.  It is not clear how much overlap is required to “substantially overlap”.  
Claim 18, line 19, recites “substantially corresponding”.  It is not clear how closely they must correspond to be “substantially corresponding”.  
Claim 23 recites “said system is further configured to be a component of a microwave transceiver”.  It is not clear what particular structure is within the scope of this claim or how the system is “further configured”.
Claim 26 recites 
a set of analog to digital converters (ADCs) substantially corresponding to said set of OECs, said set of ADCs configured to produce a set of digitized outputs
It is not clear how much of a correspondence is required to be “substantially” corresponding.
Claim 28 recites “several hundred GHz”.  If is not clear how many hundreds of GHz are required to be within the scope of the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0028203 (Kuse).

Alternative rejections of claim 19 are made using the different embodiment of Kuse taught in FIGS. 2 and 5.  This is because some of the dependent claims are more clearly rejected using FIG. 2 of Kuse, and others are more clearly rejected using FIG. 5 of Kuse.

Regarding claim 19, Kuse teaches a photonics-based microwave receiver system (FIG. 5: system 200; [0047]: “FIG. 5 depicts an example embodiment of the photonics system 200 configured as a photonic microwave broadband spectral analyzer/receiver.”) comprising:
a dual comb generator, comprising:
a first comb and a second comb (FIG. 5: MR1 and MR2; see [0047]: “two broadband low noise frequency combs are generated inside the micro-resonators”), said first and said second comb configured to operate at different repetition rates ([0047]: “the two optical frequency combs can be configured to have slightly detuned comb spacings (e.g., Δf=1 GHz)”); and 
at least one electro-optic modulator configured to receive a microwave signal under test (SUT) and to modulate the SUT onto at least one of the comb lines from said first comb (FIG. 5: Int Mod and RF Input; [9974]: “The system according to any one of aspects 1 to 16, further configured as a microwave receiver configured to receive a microwave signal under test (SUT)”)
a first wavelength division multiplexing (WDM) system configured to receive a first optical input directly traceable to an output of said first comb, the first WDM system configured to separate the first optical input into a first set of wavelength channels (FIG. 5: AWG1; [0048] “The two outputs directly traceable to the two micro-resonators are fed separately into two wavelength division multiplexers (WDMs), for example configured as integrated array waveguide gratings (AWG1 and AWG2 in FIG. 5”);
a second wavelength division multiplexing (WDM) system configured to receive (FIG. 5: AWG2; [0048] “The two outputs directly traceable to the two micro-resonators are fed separately into two wavelength division multiplexers (WDMs), for example configured as integrated array waveguide gratings (AWG1 and AWG2 in FIG. 5”), 
said first and second set of wavelength channels configured to substantially overlap spectrally ([0048]: “The wavelength channels of both WDMs having the same frequency coverage are combined”),
the output of said first and second set of wavelength channels further directed to a substantially corresponding set of optical-to-electrical converters (OECs), said set of OECs configured to record optical interference signals between said first and second set of wavelength channels and to convert their inputs to electrical signals (FIG. 5: DET1 and DET2; [0048]: “The wavelength channels of both WDMs having the same frequency coverage are combined, followed by I/Q detection modules DET.sub.1 to DET.sub.n (e.g., comprising both OECs and ADCs, and/or optionally an optical hybrid)”); and
a system to control or monitor the optical phase of said interference signals (FIG. 5: DSP).

FIG. 5 is reproduced for reference.

    PNG
    media_image1.png
    459
    848
    media_image1.png
    Greyscale



Different Repetition Rates.
As referenced in the claim, the MRs can be detuned to operate at different frequencies.  In addition, FIGS. 3a, 3b, 4a show that the repetition rates of OFC1 and OFC2 in FIG. 2 are different.  It would have been obvious that the operation of the MRs in FIG. 5 can be analogous to that of the OFCs in FIG. 2.  In particular, the embodiments of FIGS. 2 and 5 have the same basic structure (i.e., a CW Laser, comb generators, modulators, demuxes, OECs/DETs receiving outputs from both demuxes, and a DSP), and both perform photonic microwave receiving functionality (i.e., FIG. 2 is taught to be a photonic microwave transceiver (see [0015]), and FIG. 5 is a photonic microwave receiver (see [0020])).  

Signal Under Test.
FIG 5 illustrates the RF Input to the Modulator, and [0074] teaches that “any one of aspects 1 to 16, further configured as a microwave receiver configured to receive a microwave 
It would have been obvious that the RF Input in FIG. 5 can be a microwave SUT in the same way the RF input in FIG. 2 is a microwave SUT.  In particular, the embodiments of FIGS. 2 and 5 have the same basic structure (i.e., a CW Laser, comb generators, modulators, demuxes, OECs/DETs receiving outputs from both demuxes, and a DSP), and both perform photonic microwave receiving functionality (i.e., FIG. 2 is taught to be a photonic microwave transceiver (see [0015]), and FIG. 5 is a photonic microwave receiver (see [0020])).  

Wavelength Channels Overlap Spectrally.
In addition to the discussion in the claim, FIGS. 3a, 3b, and 4a illustrate that the wavelength channels of OFC1 and OFC2 from FIG. 2 overlap.  It would have been obvious that this is also the case with the embodiment of FIG. 5.  In particular, the embodiments of FIGS. 2 and 5 have the same basic structure (i.e., a CW Laser, comb generators, modulators, demuxes, OECs/DETs receiving outputs from both demuxes, and a DSP), and both perform photonic microwave receiving functionality (i.e., FIG. 2 is taught to be a photonic microwave transceiver (see [0015]), and FIG. 5 is a photonic microwave receiver (see [0020])).  
See also [0065]:
[0065] 8) The system according to aspect 7, said 1st and 2nd WDM systems configured to have substantially overlapping wavelength channels.
See also [0070]In other words, it was contemplated that the wavelength channels overlap.  Therefore, to the extent it was not obvious from the discussion above, it would have been obvious that the first and second set of wavelength channels can be implemented in a manner Kuse, such as being configured to substantially overlap spectrally.

Optical Interference Between Signals at OECs
FIG. 5 illustrates that the optical signals from different AWGs are provided to the same detector.  It would have been obvious that different signals at the same detector will interfere with each other.  
Furthermore, the Kuse also teaches that the detector can use an optical hybrid.  See:
[0048] The two outputs directly traceable to the two micro-resonators are fed separately into two wavelength division multiplexers (WDMs), for example configured as integrated array waveguide gratings (AWG1 and AWG2 in FIG. 5). … In an example embodiment, 50 channels with WDM channel spacing of 100 GHz can be selected. The wavelength channels of both WDMs having the same frequency coverage are combined, followed by I/Q detection modules DET.sub.1 to DET.sub.n (e.g., comprising both OECs and ADCs, and/or optionally an optical hybrid) with an analog bandwidth of >1 GHz. From the information obtained from the detection modules, the full amplitude and/or phase spectrum of the input RF signal can be recovered via the shown DSP unit. Various embodiments can analyze broadband microwave signals with a bandwidth up to about 100 GHz.
Therefore, even if two signals at a single detector do not interfere with each other, the embodiment using an optical hybrid would.  In particular, an optical hybrid combines the signals at different inputs so that they interfere with each other.  

Control or Monitor the Phase of the Optical Interference Signal.
The DSP receives the electrical signal from the DETs and processes those signals.  See, for example, [0048] which discusses the use of the received signal from the DETs: 
[0048] The two outputs directly traceable to the two micro-resonators are fed separately into two wavelength division multiplexers (WDMs), for example configured as integrated array waveguide gratings (AWG1 and AWG2 in FIG. 5). Such devices were for example demonstrated in S. Cheung et al., “Low-loss and high contrast silicon-on-insulator (SOI) arrayed waveguide grating”, in Proc. Conf. Lasers Electro-Opt., 2012, pp. 1-2. In an example embodiment, 50 channels with WDM channel spacing of 100 GHz can be selected. The wavelength channels of both WDMs having the same frequency coverage are combined, followed by I/Q detection modules DET.sub.1 to DET.sub.n (e.g., comprising both OECs and ADCs, and/or optionally an optical hybrid) with an analog bandwidth of >1 GHz. From the information obtained from the detection modules, the full amplitude and/or phase spectrum of the input RF signal can be recovered via the shown DSP unit. Various embodiments can analyze broadband microwave signals with a bandwidth up to about 100 GHz.
Therefore, by receiving and using the interference signals, the DSP monitors the optical phase (and other characteristics) of the interference signal.


ALTERNATIVE REJECTION OF CLAIM 19.

Regarding claim 19, Kuse teaches a photonics-based microwave receiver system (FIG. 2: system 200; [0035]: “The present disclosure relates generally to an integrated photonics system …. An example embodiment of the photonics system 200 is shown in FIG. 2. … the system can be configured as a receiver … can be configured to receive … microwaves.”) comprising:
a dual comb generator, comprising:
a first comb and a second comb (FIG. 2: OFC1 and OFC2; see [0036]), said first and said second comb configured to operate at different repetition rates (FIGS. 3a, 3b, 4a: repetition rates of OFC1 and OFC2 are different); and at least one electro-optic modulator configured to receive a microwave signal under test (SUT) and to modulate the SUT onto at least one of the comb lines from said first comb (FIG. 2: at least one of EOMm and SSCSM; [0037]: “The EOMm can be driven by the RF signal under test”);
a first wavelength division multiplexing (WDM) system configured to receive a first optical input directly traceable to an output of said first comb, the first WDM system configured to separate the first optical input into a first set of wavelength channels (FIG. 2: one of demux1 or demux2);
a second wavelength division multiplexing (WDM) system configured to receive a second optical input directly traceable to an output of said second comb, the second WDM system configured to separate the second optical input into a second set of wavelength channels (FIG. 2: the other one of demux1 or demux2), 
said first and second set of wavelength channels configured to substantially overlap spectrally (FIGS. 3a, 3b, 4a: wavelength channels of OFC1 and OFC2 overlap),
the output of said first and second set of wavelength channels further directed to a substantially corresponding set of optical-to-electrical converters (OECs) (FIG. 2: OEC1 and OEC2), said set of OECs configured to record optical interference signals between said first and second set of wavelength channels and to convert their inputs to electrical signals (FIG. 2: OECs); and
a system to control or monitor the optical phase of said interference signals (FIG. 2: DSP).

FIG. 2 is reproduced for reference.

    PNG
    media_image2.png
    342
    872
    media_image2.png
    Greyscale


Optical Interference Between Signals at OECs
FIG. 2 illustrates that each OEC receives signals from different Demuxes.  It would have been obvious that different signals at the same OEC will interfere with each other.  
Furthermore, the Kuse also teaches that the detector can use an optical hybrid.  See:
 [0041] With further reference to FIG. 2, the corresponding wavelength channels of DE-MUX1 and DE-MUX2 having the same spectral allocation are coupled into n optical-to-electrical converters (OEC), e.g., an optical coupler followed by a photodetector, or a 90-degree optical hybrid followed by two balanced photodetectors. Optionally, when the system is configured as a broadband spectral analyzer/receiver, an analog-to-digital convertor (ADC) can be installed down-stream of the OEC for each wavelength channel. The digital data streams from the n channels are fed into a digital signal processor (DSP) for further data analysis. In some embodiments, each ADC comprises at least one I/Q detection system. The I/Q detection system can comprise an optical hybrid.

The two outputs directly traceable to the two micro-resonators are fed separately into two wavelength division multiplexers (WDMs), for example configured as integrated array waveguide gratings (AWG1 and AWG2 in FIG. 5). … In an example embodiment, 50 channels with WDM channel spacing of 100 GHz can be selected. The wavelength channels of both WDMs having the same frequency coverage are combined, followed by I/Q detection modules DET.sub.1 to DET.sub.n (e.g., comprising both OECs and ADCs, and/or optionally an optical hybrid) with an analog bandwidth of >1 GHz. From the information obtained from the detection modules, the full amplitude and/or phase spectrum of the input RF signal can be recovered via the shown DSP unit. Various embodiments can analyze broadband microwave signals with a bandwidth up to about 100 GHz.
Therefore, even if two signals at a single detector do not interfere with each other, the embodiment using an optical hybrid would.  In particular, an optical hybrid combines the signals at different inputs so that they interfere with each other.  

Control or Monitor the Phase of the Optical Interference Signal.
The DSP receives the electrical signal from the DETs and processes those signals.  See, for example, [0041]:
[0041] With further reference to FIG. 2, the corresponding wavelength channels of DE-MUX1 and DE-MUX2 having the same spectral allocation are coupled into n optical-to-electrical converters (OEC), e.g., an optical coupler followed by a photodetector, or a 90-degree optical hybrid followed by two balanced photodetectors. Optionally, when the system is configured as a broadband spectral analyzer/receiver, an analog-to-digital convertor (ADC) can be installed down-stream of the OEC for each wavelength channel. The digital data streams from the n channels are fed into a digital signal processor (DSP) for further data analysis. In some embodiments, each ADC comprises at least one I/Q detection system. The I/Q detection system can comprise an optical hybrid.
Therefore, by receiving and using the interference signals, the DSP monitors the optical phase (and other characteristics) of the interference signal.

Regarding claim 21, Kuse teaches the system according to claim 19, wherein said dual comb generator comprises two microresonators (FIG. 5: Mixro Resonators 1 and 2).

FIG. 5 illustrates another embodiment of the system 200 in which the OFCs of FIG. 2 are replaced with micro resonators.  See also [0047] which teaches that the micro resonators generate optical comb:
[0047] FIG. 5 depicts an example embodiment of the photonics system 200 configured as a photonic microwave broadband spectral analyzer/receiver. The output from a CW laser is split in two with a splitter/coupler and coupled into two micro-resonators, MR1 and MR2. With appropriate control (e.g., temperature control, not shown) of the micro-resonators and the CW laser, two broadband low noise frequency combs are generated inside the micro-resonators. By appropriate design of the resonator length, the two optical frequency combs can be configured to have slightly detuned comb spacings (e.g., Δf=1 GHz). Such micro-resonators were recently demonstrated utilizing two high-Q silicon nitride (Si.sub.3N.sub.4) micro-resonators, as discussed in P. Marin-Palomo et al., “Microresonator-based solitons for massively parallel coherent optical communications”, Nature 546, 274-279 (8 Jun. 2017). Such micro-resonators are capable of generating more than 50 comb lines within 3-dB power variation with a comb-spacing of 100 GHz. A wideband silicon-organic hybrid (SOH) modulator, as described in L. Alloatti et al., “100 GHz silicon-organic hybrid modulator”, Light: Science & Applications (2014) 3, e173, can be located down stream of MR1 (shown as an integrated modulator Int. Mod. in FIG. 5) to receive the input RF signal and transform it into the optical domain as the sidebands of the comb lines of MR1. Downstream of MR2, another modulator configured as an optical frequency shifter can be optionally included. Preferably the optional frequency shifter is also configured as a single-side band modulator, though this is not a requirement.
Otherwise, the basic structure is the same.  It would have been obvious that an embodiment using micro resonators of FIG. 5 in place of the OFCs from FIG. 2 can be used.  

Regarding claim 22, Kuse teaches the system according to claim 19, wherein said dual comb generator comprises silicon photonics, silica nitride, diamond microstructures or any other microstructures ([0059]: “The system according to aspect 1, said dual comb generator based on silicon photonics, silica nitride, diamond microstructures or any other microstructures.”).

Regarding claim 23. Kuse teaches the system according to claim 19, wherein said system is further configured to be a component of a microwave transceiver ([0015]: “FIG. 2 shows an embodiment of an integrated photonic microwave transceiver system based on wavelength-division-multiplexing (WDM).”).

Regarding claim 24, Kuse teaches the system according to claim 19, wherein said system further comprises at least one continuous wave (CW) laser configured for injection into at least one of the combs of said dual comb generator (FIGS. 2 and 5: CW Laser).

Regarding claim 25, Kuse teaches the system according to claim 19, wherein said electro-optic modulator comprises an IQ modulator ([0009]: “Advanced modulation formats such as in-phase/quadrature I/Q modulation can also be used just to name an example.”).

Kuse, such as an IQ Modulator.  

Regarding claim 26, Kuse teaches the system according to claim 19, wherein said system is further configured as an analog to digital converter for said SUT, the system further comprising:
a set of analog to digital converters (ADCs) substantially corresponding to said set of OECs, said set of ADCs configured to produce a set of digitized outputs (FIG. 2: OECs; FIG. 5: DETs; [0048]: “detection modules DET.sub.1 to DET.sub.n (e.g., comprising both OECs and ADCs”); and
at least one digital signal processor located downstream of said set of ADCs and configured to analyze digitized data from said set of ADCs and to produce an output representative of at least an amplitude or a phase or amplitude and phase of said SUT (FIGS. 2 and 5: DSP downstream of ADC and DETs; [0048]: “From the information obtained from the detection modules, the full amplitude and/or phase spectrum of the input RF signal can be recovered via the shown DSP unit.”) .

Regarding claim 27, Kuse teaches the system according to claim 26, wherein at least one ADC of the set of ADCs comprises an I/Q detection system (FIG. 5: DETs; [0048]: “I/Q detection modules DET.sub.1 to DET.sub.n (e.g., comprising both OECs and ADCs, and/or optionally an optical hybrid)”).

Furthermore, see:
[0076] 19) The system according to aspect 17 or aspect 18, where at least one of the set of ADCs comprises an I/Q detection system.
In other words, Kuse contemplates the use of an I/Q detection system when the system is configured as a microwave receiver (see Aspect 17 in [0074]).  It would have been obvious that the embodiments of FIGS. 2 and 5 can be embodied in a known manner, such as with I/Q detectors and other elements of aspect 17.

Regarding claim 28, Kuse teaches the system according to claim 26, wherein the system is configured to analyze broadband microwave signals with a bandwidth up to several hundred GHz ([0048]: “Various embodiments can analyze broadband microwave signals with a bandwidth up to about 100 GHz.”).

Kuse teaches to analyze the signals “with a bandwidth up to about 100 GHz”.  Furthermore, as discussed in more detail above, Kuse teaches the structure recited in the claim.  If there is some additional structure that is required for the functionality of “several hundred GHz”, then it should be recited in the claim.  As it stands, however, the cited art teaches the claimed structure.

Regarding claim 29, Kuse teaches the system according to claim 19, wherein the system is further configured as a microwave transmitter ([0015]: “FIG. 2 shows an embodiment of an integrated photonic microwave transceiver system based on wavelength-division-multiplexing (WDM).”), the system further comprising 
an antenna configured to receive as input a microwave signal directly traceable to the output of at least one OEC of said set of OECs and configured to transmit said microwave signal as radio waves ([0069] “The system according to any one of aspects 1 to 11, further configured as a microwave transmitter, further comprising an antenna configured to receive as input a microwave signal directly traceable to the output of at least one of said set of OECs and configured to transmit said microwave signal as radio waves.”).

In other words, Kuse teaches that the embodiments can include an antenna to transmit and receive signals as recited in the claim.  It would have been obvious that the embodiments of FIGS. 2 and 5 can be modified according to these teachings.  

Regarding claim 30, Kuse teaches the system according to claim 19, wherein the system is configured to transmit a broadband microwave signal with a bandwidth up to several hundred GHz ([0048]: “Various embodiments can analyze broadband microwave signals with a bandwidth up to about 100 GHz.”).

Kuse teaches to analyze the signals “with a bandwidth up to about 100 GHz”.  Furthermore, as discussed in more detail above, Kuse teaches the structure recited in the claim.  If there is some additional structure that is required for the functionality of “several hundred GHz”, then it should be recited in the claim.  As it stands, however, the cited art teaches the claimed structure.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 19 above, and further in view of CN 109791341 (Del Bino).

Regarding claim 20, Del Bino teaches the system according to claim 19, wherein said dual comb generator comprises a single microresonator.

Del Bino at the Abstract teaches the use of a microresonator with counterpropagating optical signals:
An optical microresonator system includes an optical resonator (30) and a total intensity to produce a nonlinear interaction between the first wave and the second wave to destroy the symmetry of the counter-propagating wave coupling into the resonator device (32, 42, 44), establishing different resonance frequencies between the first and second reverse propagating waves of the wave so as to generate different optical effect in the opposite direction. a common light source, such as a laser (32) used together with the amplifier (40) and modulator (50), or may use different light sources.
See also the paragraph spanning pages 19-20 of the translation which teaches that the microresonator can be used to generate optical combs:
replacing the light coupled into the resonator, the light wave in the resonator can pass through one or more of nonlinear optical effect in the resonator itself or to generate optical gain. the nonlinear optical effect can be Raman scattering, Brillouin scattering, parametric down-conversion, four-wave mixing, second harmonic generation, third harmonic generation, optical frequency comb generation, and one or more frequency generation or difference-frequency generation. can be obtained by doping the resonator material and with proper wavelength pumping to generate optical gain. instead of Mach-Zehnder device 50, the frequency difference between the counter-propagating waves can be controlled by electro-optical modulator of another type, an acousto-optic modulator or the frequency or phase of a laser locked to another laser to generate.
The application as filed teaches how to use a single micro resonator to generate two different combs:
[0061] The example systems schematically illustrated in FIGs. 2 and 6 further utilize distinct microcombs. In certain other embodiments, a single microcomb can generate two pulse trains with slightly different repetition rates by, for example, setting up a microcomb with two counter-directional oscillating signals or by exploiting higher-order mode oscillation in the microcomb.
The Examiner notes that the claim only requires a single micro-resonator, and does not require any particular structural arrangement for the micro-resonator to achieve the desired functionality.  Likewise, the specification does not teach any particular structure for the micro-resonator.  If more structure is required for the claimed functionality, then the Examiner suggests adding it to the claim. 
It would have been obvious that the dual comb generator taught in Kuse can be implemented in a known manner, such as with a microresonator with counter-directional oscillating signals as taught in Del Bino.  In particular, both Kuse and Del Bino are in the same technical field (e.g., optical systems and components) and the results would have been predictable (e.g., the microresonator with counter-directional oscillating signals will produce optical combs). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0229808 (Calhoun) teaches that ring resonators used as filters, modulators, and phase control were well known.  See, for example, [0081]:
[0081] Phase control rings are well-known in the art and therefore will not be described here in detail. Briefly however, it will be noted that the phase control ring 904 is a type of optical ring resonator. Ring resonators are well -known in the art and are commonly used for various purposes such as filters, modulators and so on. In the TOC shown in FIG. 9, the ring resonator is configured as an "all pass" design to exclusively facilitate phase control. In such configurations, the ring resonator will pass all optical wavelengths within a predetermined operating range without significant attenuation, and the predominant effect of the ring resonator upon the transmit ELOC signal will only be a phase shift effect as described herein.
US 2015/0311978 (Chen) teaches that ring resonators were known to be used for a variety of functions, such as dispersion compensation device (FIG. 1: device 101).  See FIG. 8 and the discussion at:
[0117] Device 201 can be modified to compensate for dispersion for a plurality of optical carrier frequencies and/or a plurality of optical channels. For example, attention is next directed to FIG. 8, which depicts a device 801, similar to device 201, with like elements having like numbers, however with an "8" preceding each number rather than a "2". Hence, device 801 comprises: an optical throughput bus 802, a plurality of optical ring resonators 805-1, 805-2, 805-3, a plurality of respective tuning apparatuses 806-1, 806-2, 806-3, an optical input device 807 and an optical output device 809. 

[0118] Device 801 is hence substantially similar to device 201, however device 801 comprises a plurality of optical ring resonators 805-1, 805-2, 805-3 under-coupled to optical throughput bus 802, each of plurality of optical ring resonators 805-1, 805-2, 805-3 tuned to a different optical carrier frequency; for example each of plurality of optical ring resonators 805-1, 805-2, 805-3 can be tuned to a respective optical carrier frequency corresponding to respective optical signals 703-1, 703-2, 703-3 of FIG. 7. As such, each of plurality of optical ring resonators 805-1, 805-2, 805-3 can have different physical properties (e.g. different diameters and/or different indices of refraction), and/or can be tuned to different frequencies using respective tuning apparatus 806-1, 806-2, 806-3, as described below. Further, plurality of optical ring resonators 805-1, 805-2, 805-3 are positioned, in series along optical throughput bus 802; as each insertion loss profile of each of plurality of optical ring resonators 805-1, 805-2, 805-3 excludes adjacent optical signals and/or optical signals other than the optical signal for which a given optical ring resonators 805-1, 805-2, 805-3 is tuned, each of plurality of optical ring resonators 805-1, 805-2, 805-3 provides dispersion compensation for a respective optical channel.
US 2019/0245623 (Campos) is the closest art of record and teaches a communication system as illustrated in FIG. 1.  

    PNG
    media_image3.png
    821
    566
    media_image3.png
    Greyscale

This includes a laser 118, comb generator 114, and demux 124 which operate as an optical carrier generator for generating at least a pair of frequency spaced optical carrier signals.  See also [0072]: 
[0072] … coherent tone pair 166(1), including first unmodulated signal 168 (Ch1) and second unmodulated signal 170 (Ch1'), is output as a high quality, narrowband signal …
FIG. 1 also illustrates a transmitter 126 and receiver 132, and the transmitter modulates one of the spaced optical carrier signals with downlink (DL) information to generate a modulated first optical signal.  See the modulator 138 in FIG. 1 and [0073]: 
… first unmodulated signal 168 (Ch1) passes through downstream optical circulator 136 into downstream modulator 138, in which one or more laser diodes (not shown in FIG. 1, described below with respect to FIGS. 2-5) are excited, and adhere data (also not shown in FIG. 1, described below with respect to FIGS. 2-5) to the signal that then exits downstream optical circulator 136 as downstream modulated data stream 172 (Ch1).
US 2010/0209121 (Tanimura) teaches known coherent optical receiver designs.  FIG. 1 illustrates an optical hybrid 2, LO 2a, O/E converters 3, ADCs 5, and a DSP 6.

    PNG
    media_image4.png
    833
    505
    media_image4.png
    Greyscale

FIG. 3 illustrates more details of the DSP 6, including a signal processor 17 receiving feedback on signal quality at Q-monitor 17a and determining phase control at unit 17b to control the phase of phase controllers 6c.  
FIG. 6 illustrates the operation of the receiver and compensation of skew by the determining unit 17b.  See, for example, [0081]-[0091] which discusses a feedback loop monitoring the Q value and adjusting the phase controllers 6c, but does not teach to sequentially change the quantity of delay of one of the channel signals HI and HQ on the polarization H and the quantity of delay of one of channel signals VI and VQ on the polarization V in the skew adjuster section 601 as taught in the present application at [0028] when defining “optimum 
US 2011/0097085 (Oda) at FIG. 6 illustrates a coherent receiver.  

    PNG
    media_image5.png
    748
    534
    media_image5.png
    Greyscale

This embodiment includes a first PBS 41 to split the input light, and a second PBS 42 to split the LO light.  The split signals are sent through 90 degree hybrids 43 and the resultant output to PDs 44 producing I and Q signals for orthogonal polarization components.  
US 2012/0069854 (Suzuki) at FIG. 1 illustrates a coherent optical receiver.

    PNG
    media_image6.png
    375
    552
    media_image6.png
    Greyscale


US 7,522,842 (McNicol) at FIG. 3 teaches a coherent optical receiver.  

    PNG
    media_image7.png
    326
    523
    media_image7.png
    Greyscale

This embodiment includes a PBS for the received signal and a PBS for the LO, 90 degree optical hybrids, O/E/ converters, ADCs, and signal processing.
US 2003/0058499 (Reingand) at FIG. 9 illustrates an optical hybrid used in an optical receiver.

    PNG
    media_image8.png
    655
    541
    media_image8.png
    Greyscale

As discussed in [0115], the outputs of the hybrid have different phases:
[0115] Channels 510 and 516 having the same polarization state are received and coherently mixed by an optical hybrid 518. Channels 512 and 514 having the same polarization state are received and combined by an optical hybrid 520. Optical hybrids 518 and 520 operate in a similar manner to optical hybrid 302, discussed above. Thus, for example, optical hybrid 518 outputs optical pulse streams 522, 524, 530, and 532, which have phase states of 0, 180, 90, and 270, respectively. The outputs of hybrids 518, 520 impinge upon respective photodetectors, such as photodiodes 526, 528, 534, 536, which produce an electrical signal as described above. 
Two embodiments of the hybrid are illustrated in FIGS. 8a and 8b:

    PNG
    media_image9.png
    740
    532
    media_image9.png
    Greyscale

See also [0112] and [0113].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/DARREN E WOLF/            Primary Examiner, Art Unit 2636